        Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
BENCHMARK INVESTMENTS, INC.,                                            :    CASE NO. __________

        Plaintiff,                                                    :

        -against-                                                     :      COMPLAINT

YUNHONG CTI LTD.                                                      :

         Defendant.                                                     :
------------------------------------------------------------------------X

        Plaintiff Benchmark Investments (“Plaintiff” or “Benchmark”), by and through its

undersigned counsel, files this Complaint against Defendant Yunhong CTI Ltd. (“Defendant” or

“YCTI”), and alleges:

                                                    FACTS

        1.       Benchmark commences this lawsuit because Defendant willfully violated its

contractual obligations to Kingswood Capital Markets (“Kingswood”), a division of Benchmark.

        2.        Pursuant to a duly signed letter agreement dated June 12, 2020 (the “Placement

Agreement”) between Kingswood and YCTI, Defendant agreed that “Kingswood shall serve as

the exclusive placement agent (the ‘Services’) for [YCTI], on a reasonable best efforts basis, in

connection with the proposed offer and placement (the ‘Offering’) by the Company of shares of

common stock of the Company… (the ‘Securities’)” (the “Exclusive Rights Provision”) (emphasis

added). A copy of the Placement Agreement is annexed hereto as Exhibit (“Ex.”) 1.

        3.       The Placement Agreement has a one-year term that began on June 12, 2020 and

will end on June 11, 2021 (the “Engagement Period”). See Ex. 1, ¶ B, p. 2.

        4.       The Placement Agreement provided that YCTI would pay Kingswood two forms

of compensation: (i) seven percent of the aggregate purchase price paid by each purchaser of



                                                        1
        Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 2 of 7




Securities (the “Placement Agent’s Closing Fee”); and (ii) warrants granting Kingswood the right

to purchase YCTI’s common stock at an exercise price equal to $0.01 per share. See Ex. 1 ¶ 1. 1

        5.       At all times since executing the Placement Agreement, Kingswood has been ready,

willing and able to perform its contractual obligations.

        6.       In fact, throughout the Placement Agreement’s term, Kingswood arranged for

multiple potential financings of YCTI.

        7.       YCTI, on the other hand, has breached the Placement Agreement and its Exclusive

Rights Provision at least twice, bypassing Kingswood to sell $3 million of convertible stock to

third parties.

The Series B Preferred Financing

        8.       In a Form 8-K filed with the Securities and Exchange Commission (“SEC”) on or

about November 25, 2020 (the “November 25th 8-K”), YCTI disclosed that it had entered into a

stock purchase agreement with Shuai Wang (“Wang”) for the issuance and sale of 170,000 shares

of Series B Redeemable Convertible Preferred Stock (the “Series B Preferred”) for gross proceeds

of $1,500,000 (the “Series B Preferred Offering”). A copy of the November 25th 8-K is annexed

hereto as Ex. 2.

        9.       The November 25th 8-K further disclosed that:

                 Each holder of the Series B Preferred shall have the right to convert
                 the Stated Value of such shares, as well as the accrued but unpaid
                 declared dividends thereon (collectively the “Conversion Amount”)
                 into shares of the Company’s common stock. The number of shares
                 of common stock issuable upon conversion of the Conversion



1
 “[YCTI] shall issue to Kingswood … at each Closing, warrants (the ‘Kingswood Warrants’) to purchase that number
of common stock of the Company equal to 5% of the aggregate number of shares of common stock placed in each
Offering (if the Securities are convertible, such shares of common stock underlying such Securities.)…. The
Kingswood Warrants shall have the same terms as the warrants issued to Purchasers in the applicable Offering, except
the exercise price shall be equal to $0.01.” Ex. 1 at 1.


                                                         2
         Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 3 of 7




               Amount shall equal the Conversion Amount divided by the
               conversion price of $1.00….

Ex. 2 at 2.

         10.   The Stock Purchase Agreement for the Series B Preferred Offering was filed as an

exhibit to the November 25th 8-K (the “Series B SPA”). A copy of the Series B SPA is annexed

hereto as Ex. 3.

         11.   Each share of the Series B Preferred is “convertible into ten (10) shares of the

Company’s common stock” or 1,700,000 shares of YCTI’s common stock. Ex. 3, Series B SPA, p.

1 ¶ B.

Series C Preferred Financing

         12.   YCTI filed another 8-K with the SEC on or about January 15, 2021 (the “January

15th 8-K”) in which it disclosed that it had entered into a stock purchase agreement with LF

Internationale Pte. Ltd. for the issuance and sale of 170,000 shares of Series C Redeemable

Convertible Preferred Stock (the “Series C Preferred”) for gross proceeds of $1,500,000 (the

“Series C Preferred Offering”). A copy of the January 15th 8-K is annexed hereto as Ex. 4.

         13.       The January 15th 8-K further disclosed that:

               Each holder of the Series B Preferred shall have the right to convert
               the Stated Value of such shares, as well as the accrued but unpaid
               declared dividends thereon (collectively the “Conversion Amount”)
               into shares of the Company’s common stock. The number of shares
               of common stock issuable upon conversion of the Conversion
               Amount shall equal the Conversion Amount divided by the
               conversion price of $1.00….

Ex. 4, p. 2.

         14.   The Stock Purchase Agreement for the Series C Preferred Offering shares was filed

as an exhibit to the January 15th 8-K (the “Series C SPA”). A copy of the Series C SPA is annexed

hereto as Ex. 5.

                                                  3
       Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 4 of 7




        15.      Each share of the Series C Preferred is “convertible into ten (10) shares of the

Company’s common stock….” or 1,700,000 shares of YCTI’s common stock. Ex. 5, Series C SPA,

p. 1 ¶ B.

        16.      YCTI did not engage Kingswood to place the November 2020 Offering or January

2021 Offering.

        17.      YCTI solicited, negotiated and completed both the November 2020 and January

2021 Offerings away from Kingswood and during the Engagement Period in violation of the

Exclusive Rights Provision of the Placement Agreement.

        18.      YCTI knowingly and intentionally breached the terms of the Placement Agreement,

and as a result, has caused Kingswood monetary injury in excess of $500,000.

                                           THE PARTIES

        19.      Plaintiff is a corporation organized under the laws of Arkansas with its headquarters

at 175 Country Club Drive, Building 400, Suite D, Stockbridge, Georgia 30281 and additional

offices at 17 Battery Park Place, New York, New York 10004.

        20.      Defendant is a corporation organized under the laws of Illinois with its principal

place of business at 22160 North Pepper Road, Lake Barrington, IL 60010.

                                  JURISDICTION AND VENUE

        21.      The Court has jurisdiction over this case under 28 U.S.C. § 1332(a) because there

is complete diversity of citizenship between the Plaintiff and Defendant and the amount in

controversy exceeds the jurisdictional threshold of $75,000, excluding interest and costs.

        22.      Venue is proper in this district under 28 U.S.C. § 1391 because Plaintiff has offices

in this district, Defendant does business in New York, and a substantial part of the events and

wrongful conduct occurred in this district.



                                                   4
       Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 5 of 7




       23.      Personal jurisdiction over Defendant is also proper in the United States District

Court for the Southern District of New York because in the Placement Agreement the parties

“expressly agree[d] to submit themselves to the jurisdiction of the [state or federal courts located]

in the City of New York, State of New York. The parties hereto expressly waive any rights they

may have to contest the jurisdiction, venue or authority of any court sitting in the City and State

of New York.”

                                            COUNT I

             BREACH OF CONTRACT – THE PLACEMENT AGREEMENT

       24.      Plaintiff incorporates by reference all of the foregoing allegations as if fully

reiterated herein.

       25.      The Placement Agreement is a valid and enforceable contract between YCTI and

Kingswood, a division of Plaintiff Benchmark.

       26.      The Exclusive Rights Provision is a valid and enforceable provision of the

Placement Agreement, and November 2020 Offering and the January 2021 Offering were within

the one-year Engagement Period.

       27.      The November 2020 Offering and the January 2021 Offering by YCTI required

solicitation, negotiation, preparation, coordination and confirmation of an agreement within the

Engagement Period.

       28.      YCTI did not honor its contractual obligation to have Kingswood act as the YCTI’s

exclusive placement agent for all offerings within the Engagement Period, as stated in paragraph

one of the Placement Agreement.

       29.      YCTI further breached its contractual obligation by soliciting, negotiating with, or

entering into agreements with other entities who were not Plaintiff.



                                                 5
       Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 6 of 7




        30.     As a direct and proximate result of YCTI’s breach of the Placement Agreement, (i)

Kingswood was not the placement agent for the November 2020 Offering and the January 2020

Offering; (ii) was denied approximately $500,000 or an amount to be proven at trial; and (iii)

incurred additional damages including legal fees and costs, as well as other monetary and non-

monetary damages to be proven at trial.

        31.     Plaintiff has suffered damages that exceed the jurisdictional amount that are the

direct and proximate cause of Defendants’ breaches.

                                           COUNT II

                                  DECLARATORY RELIEF
                      (Declaratory Judgment Act, 28 U.S.C. 2201, et. seq.)

        32.     Plaintiff incorporates by reference all of the foregoing allegations as if fully

reiterated herein.

        33.     The Court should enter an Order declaring that the Placement Agreement is a valid

and enforceable contract.

        34.     The Court should enter an Order declaring that the Exclusive Rights Provision is a

valid and enforceable term of the Placement Agreement.

        35.     The Court should enter an Order declaring that any issuances of YCTI common

stock and/or securities convertible to common stock occurring between June 12, 2020 and June

11, 2021 without the consent of Kingswood, is a violation of the Placement Agreement.

        36.     The Court should enter and Order declaring that Plaintiff incurred additional

damages, including legal fees and costs, as well as other monetary and non-monetary damages to

be proven at trial.

        37.     The Court should enter an Order declaring YCTI liable for damages to Plaintiff in

the amount to be proven at trial as a result of Defendant’s breach of the Placement Agreement.

                                                6
       Case 1:21-cv-02279-JPC-OTW Document 1 Filed 03/16/21 Page 7 of 7




                                     RELIEF REQUESTED

       WHEREFORE, Plaintiffs prays for relief and judgment in favor of Kingswood and against

YCTI, as follows:

       (i)     On Count I, awarding Plaintiff monetary damages in an amount to be determined

at trial, but believed to be in excess of $500,000, plus interest, costs and expenses, including its

reasonable attorneys’ fees;

       (ii)    On Count II, awarding Plaintiff monetary damages in an amount to be determined

at trial, but believed to be in excess of $500,000, plus interest, costs and expenses, including its

reasonable attorneys’ fees; and

       (iii) Granting such other and further relief as the Court deems just and proper.


Dated: March 16, 2021
       New York, New York
                                                     GUSRAE KAPLAN NUSBAUM PLLC

                                                     /s/Ryan Whalen
                                                     Ryan Whalen, Esq.
                                                     Kari Parks, Esq.
                                                     120 Wall Street
                                                     New York, New York 10005
                                                     (212) 269-1400
                                                     rwhalen@gusraekaplan.com
                                                     kparks@gusraekaplan.com

                                                     Attorneys for Plaintiff




                                                 7
